Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.

Response to Amendment
Applicant’s amendments to the claims filed February 8, 2021 have addressed the 35 U.S.C. §112(a) and 35 U.S.C. §112(b) rejections made in the Final Office action of October 8, 2020.  Accordingly, those rejections are withdrawn.

New Claim Objections
Claim 5 is objected to because of the following informalities:  Line 8 of the claim currently reads “pads arranged at side surfaces of the punch and moving in in-plane directions…”  Line 8 should read “pads arranged at side surfaces of the punch and movable in in-plane directions…”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,004,491 to Luening, hereinafter LUENING.
Regarding Claim 1, Luening discloses a method of producing a shaped article (Col. 1, Lines 50-51) comprising:
a first step (Fig. 3; Col. 3, Lines 14-16) of press-forming a metal plate (16 in Figs. 1 and 3; Col. 3, Lines 4-5) using a first tooling (17 and 22 in Fig. 3; Col. 3, Lines 18-20) having a die (17 in Fig. 3) with a U- shaped concave surface (21 in Fig. 3; Col. 3, Line 20) extending straight in a longitudinal direction (Fig. 5 shows blank 16 extends straight in a longitudinal direction after the first step is completed) and a punch (22 in Fig. 3) with a U- shaped convex surface (outer surface of punch 22 in Fig. 3) extending straight in a longitudinal direction (outer surface of punch 22 extends straight in a longitudinal direction to form blank 16 of Fig. 5) to obtain a U- shaped article (16 in Fig. 5) having an edge part (14 in Fig. 5) and a bottom part (13 in Fig. 5) straight extending in a longitudinal direction and
a second step (Col. 3, Lines 28-30) of press-forming said U-shaped article (16 in Fig. 5) using a second tooling (23 and 24 in Figs. 6 and 7; Col. 3, Lines 33-34) comprising
a die (23 in Figs. 6 and 7) having a U-shaped concave surface (26 in Figs. 6 and 7; Col. 3, Lines 37-38) and a bottom part of the U-shaped concave surface formed curved projecting 
a punch (24 in Figs. 6 and 7) having a U-shaped convex surface (27 in Fig. 6; Col. 3, Lines 39-42) and a top part of the U-shaped convex surface formed curved recessing inside in a longitudinal direction of the punch (27 in Fig. 7), and
pads (29 in Fig. 7; Col. 4, Lines 6-7) arranged at two side surfaces of the punch (Fig. 7), covering at least parts of the side surfaces of the punch (pads 29 are arranged at side surfaces 27 in Fig. 7), the pads adjoining the bottom part of the punch formed curved recessing inside in the longitudinal direction of the punch,
wherein in the second tooling, while the U-shaped article is set between the U-shaped concave surface of the die and the U-shaped convex surface of the punch getting closer to fit each other along the longitudinal directions of the die and the punch, the pads and the punch integrally or individually move in a same direction of each other (pads 29 may be moved downwardly into position within recess 25 as punch 24 moves downwardly), and
in the second step, an external force in in-plane of vertical walls of the U-shaped article in direction from the edge part to the bottom part of the U-shaped article is applied to at least a part of a bending part of the vertical walls of the U-shaped article by using the pads, at the same time as the bending (Col. 4, Lines 10-13 describe the operator holds pads 29 in position.  This “holding” is applying force in an in-plane direction).
Regarding Claim 4, LUENING further discloses a third step of shaping the U-cross-section bent article (Fig. 5) into a closed cross-section (Fig. 10) to obtain a tubular shaped article (Col. 4, Lines 16-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LUENING in view of U.S. Patent Application Publication No. 2012/0204619 of Maeda et al., hereinafter MAEDA.
Regarding Claim 5, LUENING discloses a system comprising:
a die (23 in Figs. 6 and 7; Col. 3, Line 33) having a U-shaped concave surface (25 in Fig. 7; Col. 3, Line 35) and a bottom part of the U-shaped concave surface formed curved projecting outside in a longitudinal direction of the die (26 in Fig. 6; Col. 3, Lines 38-39),
a punch (24 in Figs. 6 and 7; Col. 3, Lines 33-34) having a U-shaped convex surface (27 in Fig. 6; Col. 3, Lines 39-42) and a top part of the U-shaped convex surface formed curved recessing inside in a longitudinal direction of the punch (27 in Fig. 7), and
pads (29 in Fig. 7; Col. 4, Lines 6-7) arranged at side surfaces of the punch (Fig. 7) and moving in in-plane directions of the side surfaces of the punch (Col. 4, Lines 1-13 describe the 
LUENING does not disclose wherein the pads are formed integrally with the punch or the pads are attached through springs to the punch or a press system controlling relative positions of the die and the punch so as to move up and down relative to the punch.
MAEDA teaches a die set (2 in Fig. 9; ¶[0049]) including a die (20 in Fig. 9; ¶[0049]), a punch (21 in Fig. 9; ¶[0049]) and pads (22 in Fig. 9; ¶[0049]) which may be made as one member with punch 21 (¶[0052]), or may be part of a die set controlled by a press and move independently of the punch, as shown in Figs. 8 and 9 (¶[0049] and ¶[0050]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the integration of pads into the punch as taught by MAEDA into the die set of LUENING to make the manual operation of holding the pads as disclosed by LUENING into an automatic operation as taught by MAEDA.

Response to Arguments
Applicant’s arguments made on Pages 4 and 5 of the amendment filed February 8, 2021 with respect to the rejection of Claims 1, 4-5 under 35 U.S.C. §112(a) and 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of Claims 1, 4-5 under 35 U.S.C. §112(a) and 35 U.S.C. §112(b) are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached on 7:30 to 4:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725